DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

ALLOWABLE SUBJECT MATTER
	The primary reason for allowance of claims 1, 17 and 18 in the instant application is that prior arts do not teach a cache replacement policy storage circuitry storing a plurality of local replacement policy entries, each local replacement policy entry comprising local replacement policy information specific to a corresponding set of the set-associative cache of a plurality of sets of cache entries stored in a set-associative cache and storing local replacement policy entries for a proper subset of sets of the set-associative cache; and a cache control circuitry to control replacement of cache entries of the set-associative cache based on the local replacement policy information stored in the cache replacement policy storage.

	The remaining claims 2-16 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1-18.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1-18 have been allowed.
        b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
IMPORTANT NOTE
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/

Art Unit 2181